GOODE, J.
(after stating the facts as above).— This case differs from any other we have seen in some *58characteristics of the ordinance under which the conviction was obtained. The mayor ¡and board of aldermen of the city of Troy, which is a city of the fourth class, are empowered to “regulate and to license and levy and collect a license tax” on various occupations and the persons engaged in them, among others on merchants of all kinds. R. S. 1899, sec. 5978.
The business carried on by the Standard Oil Company is shown by the testimony to be such as brings it within the definition of a merchant contained in the first section of the ordinance, which is similar to the statutory definition. R. S. 1899, c. 89, sec. 8540; State v. Vindquest, 36 Mo. App. 584; Kansas City v. Lorber, 64 Mo. App. 604; Kansas City v. Guest, 151 Mo. 128. It is therefore amenable to any reasonable requirement in regard to a license and a license tax.
It will be observed that while the ordinance makes provision for the granting of licenses, it does not exact a fixed sum as a license tax. It attempts to imitate the statutes which provide for licensing merchants and collecting an ad valorem, tax on their wares, but lacks the efficient provision of the statutes that any one about to engage in merchandising must give a bond for the payment, at the proper time, of the merchant’s tax; whereupon a license 'shall issue to him and he- may forthwith commence business. R. S. 1899, c. 129. Instead of a provision like that, the present ordinance simply provides that all merchants and grocers shall pay an ad valorem tax on the highest amount of merchandise carried by them at any time between the first Mondays in March and September of each year and that they shall, on the first Monday in September, file with the clerk a statement showing the highest amount of goods carried between those dates, on receipt of which the clerk must deliver to the marshal a license stating the amount of the tax due the city, and on payment thereof the marshal countersigns the license and gives it to the merchant. The ordinance is further ye*59markable because, if enforced according to its tenor, a person wishing to engage in the mercantile business in said city prior to the first Monday in September of any year could not obtain a permit; but some workable plan for granting licenses earlier in the year must have been adopted by the city officials, whereby the literal terms of the measure were evaded.
The effect of the ordinance is to impose an ad valorem property tax on the goods of merchants. Brookfield v. Tooey, 141 Mo. 619.
A license with or without a substantial charge for it (that is, one intended either for regulation or for revenue) may be exacted by municipalities as a. prerequisite to the pursuit of a business in its borders when the statutes so prescribe. And a city may collect from merchants, under appropriate statutory authority, both a license charge and an ad valorem tax on their stocks within the taxing limits fixed by the Constitution. Aurora v. McGannon, 138 Mo. 38.
The question for decision is, was defendant Harris, who was shown to be the agent of the Standard. Oil Company in charge of and vending its oils, a merchant within the reasonable meaning of the ordinance? For it is to be noted that Harris was not prosecuted as the agent or manager of a non-licensed corporation which was doing business as a merchant, but as being himself an unlicensed merchant. The circuit court declared the law on that theory, defined the meaning of the word “merchant” as used in the ordinance, held that the fact of Harris’s agency could not excuse him and therefore must have convicted him on the theory that he was doing business as a merchant.
From what is said above regarding the power of the city of Troy to exact both a license and an ad valorem tax from merchants, it is clear that the Standard Oil Company was bound to pay a tax on the goods kept by it as a merchant; but the criminal liability of the agent for the company’s violation of the ordinance is *60not clear. Fines imposed on agents for conducting, without a license, business pursuits required to be licensed, have been upheld in cases somewhat resembling this one; but in none known to us where the violated ordinance was designed to enforce the payment of a property tax and did not name agents as subject to its penalties. City of Springfield v. Smith, 138 Mo. 645; Farmington v. Rutherford, 94 Mo. App. 328; St. Joseph v. Emert, 95 Mo. 360; Walker v. Springfield, 94 Ill. 364; Wyandotte v. Corrigan, 35 Kas. 21; Campbell v. City of Anthony, 40 Kas. 652; Mitchel v. Meridian, 67 Miss. 644; Ex parte Schmidt, 2 Texas Crim. App. 196; Railroad v. City of Attala, 118 Ala, 362; Elsberry v. State, 52 Ala. 8; Ex parte Montgomery, 64 Ala. 463.
Licenses to carry on trades or occupations, such as peddling, must be taken out and paid for by the person who engages in the occupation. State v. Emert, 130 Mo. 241; State v. Smithson, 106 Mo. 149; Wrought Iron Range Co. v. Johnson, 84 Ga. 754; Gould v. Atlanta, 55 Ga. 686; Temple v. Sumner, 51 Miss. 13; State v. Morrison, 126 N. C. 1123.
It is -also the law that the one who sells as clerk or agent, an article forbidden by a criminal statute to be sold without a license, can not defend against a prosecution for making an unlicensed sale on the ground that he acted for his employer; as has always been held in prosecutions for selling intoxicating liquors without a license. Isobel v. State, 14 Mo. 86; State v. Keith, 46 Mo. App. 425; State v. O’Connor, 65 Mo. App. 324.
None of those cases furnishes in its facts or principles, a precedent for the decision of this one. In some of them the defendants were convicted of doing a particular act which the law or ordinance forbade any one to do unless the act was previously licensed; in others the license charge, instead of being a property tax, was a fixed fee; and in still others the ordinance or law enforced expressly prohibited agents as well as principals *61from carrying on the business without a license, under penalty.
The dramshop law may be violated by a single sale, whereas one sale is insufficient to constitute a violation of the law in regard to merchants’ licenses. There must be an unlicensed dealing in the capacity of merchant to make a crime; not so, to offend the dramshop statutes. State v. Martin, 5 Mo. 361; State v. Cox, 32 Mo. 566.
In City of Springfield v. Smith, supra, the defendant, who was the general manager of a street railway company, was convicted of violating an ordinance which provided that no person, corporation or company should use, run or drive, or cause to be used, run or driven for hire, any street car without first obtaining a city license, the charge for which was fixed at ten dollars a ear. The opinion does not state the ground on which the defendant was held liable, but doubtless it was because he was acting as general manager of the corporation. It is to be observed that that ordinance prohibited not only street railway companies and corporations, but all persons from running an unlicensed car, and the defendant was plainly guilty of the prohibited act.
Wyandotte v. Corrigan presents facts exactly similar, iand the defendant was held responsible for the same reasons.
Campbell v. City of Anthony, was more like this case, as Campbell was fined for breach of a city ordinance requiring lumber dealers to pay a semiannual tax of twenty-five dollars, although he was merely the agent of the Rock Island Lumber Company, a foreign corporation- which had a lumber yard in the city of Anthony. The ground of his criminal liability is not discussed in the opinion, but he was held punishable on the authority of the Corrigan case. Whether the ordinance on which the conviction was based contained words making an. agent responsible does not appear.
*62In St. Joseph v. Emert, Farmington v. Rutherford, and Walker v. Springfield, the defendants were convicted for acting as agents of insurance companies which had failed to take out municipal licenses, and the convictions were upheld. But in each case' the ordinance on which the prosecution rested prohibited any one from acting as agent for an unlicensed company under penalty of a fine.
The present case comes down to a question-of legislative purpose; and as agents of merchants are not in terms made liable for the tax on the merchandise handled by them, they are not liable unless, by fair construction, they fall within the scope of the ordinance. And the ordinance being much like our statutes on the same subject, it may he pertinent to ask whether the latter mean to designate as merchants, mere clerks or agents in charge of goods to be sold at a stand, so that such agents may be fined five thousand dollars if the law is broken? We concede that if a person is a merchant, neither the state law nor this particular ordinance makes his liability for taxes on the goods carried in stock depend on ownership; for, if a merchant, he must pay taxes on consigned as well as on purchased goods. But he must possess the character of merchant to be liable for a property tax at all.
While trafficking in wares at a stand or store is an essential element of the character of a merchant (State v. Whittaker, 33 Mo. 457; State v. West, 34 Mo. 424), that element alone does not fill completely the notion of a merchant. No one thinks of an employee who acts for another in carrying on such a business as a merchant. It seems to he also- essential that the dealer, although he need not own the stock of goods, should own the business, whether it be that of selling purchased wares for a profit or consigned wares for a commission. He must be a proprietor in the sense that he controls the business and is not merely a hired employee. Harris was therefore not a merchant; and, in *63the absence of any provision in the ordinance expressly binding agents or clerks for the payment of the tax, the conclusion that the lawmakers of the city of Troy intended to bind an agent or a clerk engaged in running a mercantile establishment for some one else, to pay a yearly iad valorem tax on the wares of his employer, is unwarranted. Such a tax might be quite large and very onerous, and it would be an unreasonable interpretation of the municipal regulation in question to say that it compelled the defendant to pay the tax which the Standard Oil Company owed.
In support of this view we further point out that while section 7 of the ordinance contemplates the management of mercantile enterprises by agents, there is no clause which subjects an agent to punishment for conducting one without a license. A different case would be presented if agents were mentioned as responsible. But the obvious purpose of the municipality was to coerce merchants into paying a property tax on their wares, and a fine can not be justly inflicted on an employee for the owner’s delinquency.
In Louisiana v. Wood, 40 La. Ann. 175, a statute provided that every insurance company, firm or individual conducting an insurance business in the State, whether such company, firm or individual was located there, or operated through a local office or agency, should pay a license on its business for each company represented, based on the gross annual amount of the premiums collected. The defendants conducted an insurance agency and were held not to be amenable to said law as they were not “doing and conducting an insurance business” within its meaning, which included, it was said, only persons or corporations who insured lives or property, received premiums, and were liable for losses. The opinion says that insurance agents can not be legally defined to be persons conducting an insurance business of any kind. That case may be compared with Walker v. Springfield, supra, in which *64the defendant was held responsible because agents were named in the law.
In Mullinnix v. State, 60 S. W. (Tex. Crim. App.) 768, the law asserted to have been violated levied an annual tax on every photographer or owner of a photograph gallery. Mullinnix traveled over Tarrant county, Texas, taking photographs, offering the same for sale and soliciting business for a gallery in Dallas county which had paid no license tax in Tarrant county, though the owner of the gallery (whose agent Mullinnix was) had paid a tax in the county where the gallery was located. While it was held that Mullinnix might have been subject to a tax if the statute had been broad enough to embrace agents, it was also held that as the statute only named the owners or operators of photograph galleries, and he was not shown to operate one in Tarrant county, he was not liable. The opinion said: “The tax is not levied on the vocation of photographer, but on the owner of the gallery.”
We are of the opinion, for the reasons stated, that the trial court erred in holding that it was no defense to the complaint that the defendant acted as agent in selling oils. . The judgment is, therefore, reversed and the cause remanded.
Blcmd, P. J., and Reyburn, J., concur.